DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-33 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 5-33 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1--4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (US 2015/0117599; hereinafter Yun).

Regarding claim 1, Yun discloses a target for generating x-rays (figs. 28 or 29), the target comprising: at least one substrate comprising a first material (1000); and a plurality of discrete structures (700 - 700-G; 703 - 705) comprising at least one second material configured to generate x-rays in response to electron bombardment (pars. 143-146), the discrete structures distributed across a first surface of the at least one substrate in an array pattern function A (figs. 28-29) that necessarily has a corresponding 

Regarding claim 2, Yun discloses wherein the array pattern function A (figs. 28-29), the corresponding function B (a small portion of 700-C or 704A – 705 that exactly matches function B), and the resultant function C (due to cross correlation of function A and function B) are two-dimensional. 

Regarding claim 3, Yun discloses wherein the array pattern function A is selected from the group consisting of: uniformly redundant array (URA), modified uniformly redundant array (MURA), hexagonal uniformly redundant array (HURA), dilute uniformly redundant array (DURA), non-redundant array (NRA), cyclic difference array, Singer cyclic difference array, Hadamard cyclic difference array, twin-prime cyclic difference array, m-sequence array, biquadratic array, perfect binary array (PBA), product array, pseudo-noise product (PNP) array, M-P array, M-M array (fig. 28), new system (NS) array, no-two-holes-touching (NTHT) array, two-scale array, random array, pseudorandom array, and any combination thereof. 

Regarding claim 4, Yun discloses wherein the array pattern function A has an area fraction that is in a range of 10% to 60% (fig. 28). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884